





Exhibit 10.3
AWARD AGREEMENT
SENSATA TECHNOLOGIES HOLDING N.V.
(the "Company")
RESTRICTED STOCK UNITS
Date: MM/DD/YY
Issue to:
Name ("Participant")


#,### Restricted Stock Units of the Company (the “Units”). Each Unit represents
the right to receive one share of Ordinary Share, par value €0.01 per Ordinary
Share.
The foregoing Units are "Other-Stock-Based Awards" as such term is defined in
the Sensata Technologies Holding N.V. 2010 Equity Incentive Plan ("Plan"), and
such Units are subject to all of the terms and conditions of the Plan in effect
from time to time, except as otherwise provided herein. Any capitalized term
used herein and not otherwise defined shall have the meaning ascribed to such
term in the Plan.
The foregoing Units will be subject to time vesting and will time vest only so
long as Participant remains employed by the Company or one of its Subsidiaries.
The foregoing Units will time vest on each date set forth below with respect to
the cumulative percentage of Units that is set forth opposite such date,
provided that the Participant is, and has been, continuously employed by the
Company or any of its Subsidiaries from the date of award through such
determination date:
 
Date


 
Cumulative Percentage of Restricted Stock Units Vested
MM/DD/YY
 
100%
 
 
 
 
 
 

If Participant ceases to be employed by the Company or any of its Subsidiaries
prior to any date set forth above, Participant's unvested Units shall not vest
and such unvested Units shall be cancelled on the Termination Date.


In the event of a Change in Control, if a Participant is terminated without
Cause within 24 months thereafter, all of such Participant’s RSUs shall be
considered 100% vested.




 
1
 




--------------------------------------------------------------------------------








For valuable consideration, receipt of which is acknowledged, Participant agrees
to the following additional terms and conditions:
1.
Non-Transferability. Units may not be Transferred.

2.
No Dividends. Participant shall not be entitled to receive dividends or dividend
equivalents with respect to the number of Ordinary Shares covered by the Units.

3.
No Security Holder Rights. Participant shall have no rights as a security holder
with respect to the Ordinary Shares issuable upon vesting thereof until the
earlier of the date on which such Ordinary Shares are identified on the share
register(s) of the Company and the date on which a certificate is issued to such
Participant representing such Ordinary Shares.

4.
Taxes. The Participant acknowledges that the Company has the right to require
Participant to remit to the Company an amount sufficient to satisfy his or her
minimum federal, state, local and foreign withholding tax requirements, or to
deduct from all payments under the Plan amounts sufficient to satisfy such
minimum withholding tax requirements. Participant further acknowledges that the
ultimate liability for all federal, state, local and foreign income taxes,
social insurance, payroll tax, or other tax-related items related to the
Participant’s participation in the Plan is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company.

5.
Withholding. Participant authorizes the Company and/or its Subsidiaries, or
their respective agents, at their discretion, to satisfy the Participant’s tax
obligations that must be withheld by the Company and/or its Subsidiaries by
withholding in Ordinary Shares to be issued upon vesting of the Units, or in the
sole discretion of the Company, by any other appropriate method.

6.
Data Protection. Participant consents to the collection and processing of
Personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. “Personal data” shall include but may
not be limited to, data about participation in the Plan and securities offered
or received, purchased or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Units were
granted, Participant’s name and address) about the Participant and his or her
participation in the Plan. Participant accepts that the Personal data will be
administered and processed by the Company or any other agent or person
designated by the Company. Participant is entitled to request access to the data
referring to the Participant and held by the Company and to request the
amendment or deletion of such data. Participant also gives express consent to
the Company to transfer and process his/her Personal data to the United States
in accordance with the applicable laws and regulations of the United States even
if the level of Personal data protection in the United States may be lower than
in the Participant’s country. Participant acknowledges that he/she is free to
withdraw his/her consent at any time.



 
2
 




--------------------------------------------------------------------------------








7.
Language. Participant acknowledges that the Plan and Award Agreement are
provided in English only and waives his/her right to translated Plan
documentation.

8.
Discretionary Nature of Benefit; No Right to Continued Employment; No
Entitlement to Future Awards. Participant understands that under the Award
Agreement, grants of Units are made at the complete discretion of the Company
pursuant to the Plan. The offer to participate in the Plan does not constitute
an acquired right. Nothing in this Award Agreement shall confer on any
Participant any right to continue in the employment of the Company or its
Subsidiaries or interfere in any way with the right of the Company or its
Subsidiaries to terminate such Participant’s employment at any time for any
reason or to continue such Participant’s present (or any other) rate of
compensation. The grant of an Award to any Participant is a one-time benefit and
shall not create any rights in such Participant to any subsequent Awards by the
Company, no Award hereunder shall be considered a condition of such
Participant’s employment, and no profit with respect to an Award shall be
considered part of such Participant’s salary or compensation under any severance
statute or other applicable law.

9.
Non-Compete/Non-Solicit. Notwithstanding the aforementioned, Participant agrees
that for a period of twelve (12) months after Termination, Participant will not
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant, or in
any other capacity whatsoever:

i.
provide services to or be employed by any competing business or develop, design,
produce, market, sell or render (or assist any person or entity in developing,
designing, producing, marketing, selling or rendering) products or services
competitive with those developed, designed, produced, marketed, sold or rendered
by Company or one of its Subsidiaries while Participant was employed by Company
or one of its Subsidiaries;

ii.
solicit, divert or take away or attempt to divert or to take away, the business
or patronage of any of the clients, customers or accounts or prospective
clients, customers or accounts of Company or one of its Subsidiaries; or

iii.
recruit, solicit or hire any employee of Company or one of its Subsidiaries or
induce or attempt to induce any employee of Company or one of its Subsidiaries
to terminate or cease his or her employment with Company or one of its
Subsidiaries.

10.
This agreement may be executed in one or more counterparts (including by means
of telecopied signature pages), all of which taken together shall constitute one
and the same agreement.

*    *    *    *




 
3
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has executed this agreement effective as of the date first above
written.


SENSATA TECHNOLOGIES HOLDING N.V.


By:
___________________________

Name:     Martha Sullivan    

Title:    CEO
Accepted and Agreed:


____________________________

Name


 
4
 


